TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                     NO. 03-14-00638-CV



                                 The City of Austin, Appellant

                                                v.

  Emily Poole, Lynne Shelton, and Mohit Taneja, Individually and as Representatives of
                     All Other Parties Similarly Situated, Appellees



     FROM THE DISTRICT COURT OF TRAVIS COUNTY, 126TH JUDICIAL DISTRICT
    NO. D-1-GN-09-002348, HONORABLE AMY CLARK MEACHUM, JUDGE PRESIDING



                            MEMORANDUM OPINION


               Appellant The City of Austin, and appellees Emily Poole, Lynne Shelton, and

Mohit Taneja, Individually and as Representatives of All Other Parties Similarly Situated, have

notified this Court that they no longer wish to pursue this appeal and have filed an agreed motion

to dismiss it. We grant the parties’ motion and dismiss this appeal. See Tex. R. App. P. 42.1(a).



                                             __________________________________________

                                             Jeff Rose, Chief Justice

Before Chief Justice Rose, Justices Pemberton and Field

Dismissed on Agreed Motion

Filed: October 30, 2015